DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20160038074 A1) in view of Hacker (US 20110190596 A1).

For claim 1, Brown teaches An endotracheal tube apparatus, [entire disclosure - see at least Figs. 8-13 and 23-24], comprising:
an endotracheal tube [330], 
at least one stimulating electrode [240] configured to stimulate tissue of a patient; [¶¶92-101]; and
a battery-powered [¶76, ¶172] module [334 / 700] positioned on the endotracheal tube [Figs. 8-13 and 23-24], (and)  
an additional battery powered [¶76, ¶172] module [230] that is configured to send stimulation signals to the at least one stimulating electrode to evoke a reflex response by the patient. [¶¶92-103]. 

	Brown fails to teach the tube having the stimulating electrode (i.e., Brown instead teaches the stimulating and measuring portions being separate as shown in Fig. 1) and where the battery-powered stimulation module is the (one) module on the endotracheal tube (i.e., the module 334 / 700 in Brown is a control/measurement module for the measurement electrodes not the stimulating electrodes).  Hacker teaches an endotracheal tube [entire disclosure] having stimulating electrode(s) [¶121].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the endotracheal tube of Brown to have the excitation electrode(s) (i.e., to put electrode(s) 240 / 34  upon / within the endotracheal tube) as taught by Hacker (i.e., and thereby also incorporating the additional battery powered module 230 as cited above – i.e., the control / stimulation module of Brown as part of the endotracheal tube mounted module 334 / 700) in order to facilitate determining the position of the endotracheal tube based on the stimulation signals from the electrodes on the endotracheal tube.  As motivated by Hacker ¶121.

For claim 2, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module includes a processor [232/252] configured to generate digital stimulation signals. [¶¶94-95]. 

For claim 3, Brown teaches The endotracheal tube apparatus of claim 2, wherein the module includes a digital-to-analog converter [254/282] configured to convert the digital stimulation signals to analog stimulation signals that are sent to the at least one stimulating electrode.  [¶¶99-102] [more discussion of both ADC and DAC in comparable embodiments throughout ¶¶63-71]. 

For claim 4, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to sense the reflex response. [monitoring of muscle spasms (a form of reflex monitoring) throughout ¶¶83-86, ¶108, ¶¶117-118].

For claim 5, Brown teaches The endotracheal tube apparatus of claim 4, wherein the module includes an accelerometer [214] to facilitate the sensing of the reflex response. [¶86]. 

For claim 6, Brown teaches The endotracheal tube apparatus of claim 1, wherein the endotracheal tube includes at least one monitoring electrode [346] configured to monitor at least one nerve of the patient. [¶¶111-112]. 

For claim 7, Brown teaches The endotracheal tube apparatus of claim 6, wherein the at least one monitoring electrode is configured to send an analog monitoring signal to the module. [¶¶57-58 for sensing module of Fig. 4 embodied (with electrode 62) as in Figs. 8-13 in endotracheal tube where ¶¶57-58 mention analog voltage signals from sensing arrangement (and electrodes thereof)]. 

For claim 8, Brown teaches The endotracheal tube apparatus of claim 7, wherein the module includes an analog-to-digital converter to convert the analog monitoring signal into a digital monitoring signal. [ADC discussion throughout ¶¶58-65, ¶¶71-76, ¶¶94-101]

For claim 9, Brown teaches The endotracheal tube apparatus of claim 8, wherein the module includes a processor to process the digital monitoring signal. [various processing components which could constitute “processing the digital monitoring signal” including most of computational / processing elements of Figs. 2-5 and elements of 704 shown in expanded view of Fig. 24 — consider at least elements 56, 60, 100, 102, 164, 202, 204, 332]. 

For claim 10, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to provide automatic periodic stimulation (APS) signals to the at least one stimulating electrode. [detailing of SYNC intervals including for stimulation signal per Fig. 19 and detailed throughout ¶¶120-146 specifically ¶¶138-146 — a form of automatic period stimulation]. 

For claim 11, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to provide an alert signal to indicate degraded nerve function. [alert sent if EMG is outside range/threshold (a form of indication of degraded function) per ¶85]. 

For claim 12, Brown teaches The endotracheal tube apparatus of claim 11, wherein the alert signal is one of an audible, visual, or haptic alert signal. [display per ¶85].  

For claim 13, Brown teaches The endotracheal tube apparatus of claim 1, wherein the at least one stimulating electrode is configured to stimulate a laryngeal mucosa of the patient. [stimulation device 14 in Fig. 1 is fully capable of stimulating a laryngeal mucosa (e.g., holding the probe tip with electrodes 14 to the laryngeal mucosal folds) — similar to stimulation detailed in ¶6].  

For claim 14, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to wirelessly communicate with a probe device [14]. [wireless communication between components including probe and module detailed throughout entire disclosure — see at least ¶¶53-57, ¶¶65-67, ¶¶118-121]. 

For claim 15, Brown teaches The endotracheal tube apparatus of claim 1, wherein the module is configured to wirelessly communicate with a nerve integrity monitor apparatus [18].  [wireless communication between components including probe and module detailed throughout entire disclosure — see at least ¶¶53-57, ¶¶65-67, ¶¶118-121].


Response to Arguments
Applicant’s arguments with respect to the rejection of claims 4-5 under § 112(b) are persuasive.  The § 112(b) rejection of claims 4-5 is withdrawn. 

Applicant's arguments, with respect to prior art, filed 2/23/21 have been fully considered but they are not persuasive.

Applicant argues 
    PNG
    media_image1.png
    522
    781
    media_image1.png
    Greyscale

Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hacker teaches in ¶121 that a stimulation electrode may be located on the endotracheal tube to determine a position of the tube based on signals generated by said electrode.   Accordingly, the combination of Brown (teaching a stimulating electrode and a battery powered module) and the teachings and motivations of Hacker (in Hacker ¶121) make obvious the claimed structure. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791